Name: Commission Regulation (EEC) No 448/81 of 20 February 1981 amending Regulations (EEC) No 334/81 and (EEC) No 335/81 of 9 February 1981 on some actions as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 2 . 81No L 48/ 18 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 448/81 of 20 February 1981 amending Regulations (EEC) No 334/81 and (EEC) No 335/81 of 9 February 1981 on some actions as food aid the notices of invitation to tender annexed to the said Regulations should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having icgard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by the Act of Accession of Greece (2 ), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3 ), and in particular Article 6 thereof, Whereas Commission Regulations (EEC) No 334/81 (4 ) and (EEC) No 335/81 ( 5 ) of 9 February 1981 have opened two invitations to tender for the supply of cereals as food aid ; whereas certain errors made in The Annexes to Regulations (EEC) No 334/81 and (EEC) No 335/81 are hereby replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on 21 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 February 1981 . For the Commission Pou ! DALSAGER Altmber of the Commission (') OJ No L 281 , I. I I. 1975 , p . I. ( : ) O ) No L 291 , 19 . 11 . 1979 , p . r . (') OJ No L 281 , 1 . 11 . I97 \ p . 89 . ( 4 ) O ) No L 37, 10 . 2 . 1981 , p . 12 . (*) OJ No L 37 , 10 . 2 . 1981 , p . 14 . 21 . 2. 81 Official Journal of the European Communities No L 48/ 19 ANNEX (Regulation (EEC) No 334/81 ) 1 . Programme : 1980 2. Recipient : Sri Lanka 3 . Place or country of destination : Sri Lanka 4. Product to be mobilized : common wheat 5 . Total quantity : 20 000 tonnes 6. Number of lots : two 7. Intervention agency responsible for conducting the procedure : ONIC : Office National Interprofessionel des CÃ ©rÃ ©ales, 21 avenue Bosquet, Paris 7Ã ¨me, telex 270 807 8. Method of mobilizing die product : intervention (') 9. Characteristics of die goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the standard quality for which the reference price is fixed, except that the moisture content shall not exceed 15-5% . 10 . Packaging : in bulk 1 1 . Port of shipment : a Community port 1 2. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tender 15. Deadline for the submission of tenders : 12 noon on 26 February 1981 16. Shipment period : 15 to 31 March 1981 17. Security : 6 ECU per tonne. ' NumÃ ©ro du lot Port d'embarquement Tonnage Ã mettre en fob Nom et adresse du stockeur Lieu de stockage Nummer der Partie Verschiffungshafen Nach fob zu bringende Menge Name und Adresse des Lagerhalters Ort der Lagerhaltung Numero della partita Porto d' imbarco Tonnellaggio da mettere in fob Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Fob aan te leveren hoeveelheid Naam en adres van de entrepothouder Adres van de opslagplaats Partiets nummer Indskibningshavn MÃ ¦ngde til levering fob Lagerindehaverens navn og adresse Lagerplads Number of lot Port of shipment Tonnage fob Address of store Town at which stored 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ fob Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  1 , Port de la 9 500 SCA Brie Vaux-le-PÃ ©nil CommunautÃ © 2 Hafen der 10 500 SCA Marnaise Coligny Coligny Gemeinschaft Porto della ComunitÃ Haven van de Gemeenschap Community port FÃ ¦llesskabshavne Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  No L 48/20 Official Journal of the European Communities 21 . 2. 81 ANNEX (Regulation (EEC) No 335/81 ) 1 . Programme : 1980 2. Recipient : World Food Programme 3 . Place or country of destination : Tunisia, The People s Democratic Republic of Yemen, Lesotho and Mali 4. Product to be mobilized : common wheat 5. Total quantity : 18 473 tonnes 6. Number of lots : five 7 . Intervention agency responsible for conducting the procedure : ONIC : Office National Interprofessionnel des CÃ ©rÃ ©ales, 21 avenue Bosquet, Paris 7tmc. telex 270807 8 . Method of mobilizing die product : Intervention (') 9 . Characteristics of die goods : the common wheat must be of a fair and sound merchantable quality and correspond at least to the standard quality for which the reference price is fixed, except that the moisture content shall not exceed 1 5-5 % 1 0. Packaging :  in bags (J) : for the People s Democratic Republic of Yemen, Lesotho and Mali  in bulk : for Tunisia  quality of the bags : new jute bags ; minimum weight 600 g  net weight of the bags : 50 kg  marking of the bags : letters at least 5 cm high 'Common wheat/Gift of the EEC/Action WFP' and to be added in smaller letters :  for 4 000 tonnes : 'Yemen RDP/2265/ADEN  for 2 200 tonnes : 'Yemen RDP/546 X/ADEN'  for 173 tonnes : 'Lesotho 2481 /DURBAN  for 500 tonnes : 'Mali 1231 X/Abidjan in " transit to Mopti and Timbuktu' 1 1 . Port of shipment : a Community port 12. Delivery stage : fob 1 3 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 1 5 . Deadline for the submission of tenders : 1 2 noon on 26 February 1 98 1 1 6 . Shipment period : 1 to 30 April 1 98 1 1 7 . Security : 6 ECU per tonne. 21 . 2. 81 Official Journal of the European Communities No L 48/21 Notes 0 Numero du lot Port d'embarquement Tonnage Ã mettre en fob Nom et adresse du stockeur Lieu de stockage Nummer der Partie Verschiffungshafen Nach fob zu bringende Menge Name und Adresse des Lagerhalters Ort der Lagerhaltung Numero della partita Porto d'imbarco Tonnellaggio da mettere in fob Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Fob aan te leveren hoeveelheid Naam en adres van de entrepothouder Adres van de opslagplaats Partiets nummer Indskibningshavn MÃ ¦ngde til levering fob Lagerindehaverens navn og adresse Lagerplads Number of lot Port of shipment Tonnage fob Address of store Town at which stored Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ fob "Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · £Ã ½Ã ±,;Ã ¿0Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  1 (Tunisia) Port de la i 9 100 SCA Agri Cher Issoudun CommunautÃ © 1 1 600 &lt;1 500 Ets. Bionnet Issoudun Hafen der ( 1 000 Debeuret Issoudun Gemeinschaft 4 0002 (Yemen) Porto della Ets. Bionnet Issoudun 3 (Yemen) ComunitÃ 2 200 Magasins ruraux de l'Ouest Tours 4 (Lesotho) Haven van de Gemeenschap 173 Magasins ruraux de l'Ouest Tours 5 (Mali) Community port FÃ ¦llesskabshavne Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  500 SCA d'lssoudun Issoudun (:) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'.